Citation Nr: 0533841	
Decision Date: 12/15/05    Archive Date: 12/30/05

DOCKET NO.  04-29 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from 1973 to June 1993, and 
from October 1993 to August 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2003 RO decision which denied service 
connection for sleep apnea.  In June 2004, the veteran filed 
a notice of disagreement.  Later that same month, the RO 
issued a statement of the case.  In August 2004, the veteran 
perfected his appeal herein.

In March 2005, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge designated 
by the Chairman of the Board to conduct that hearing pursuant 
to 38 U.S.C.A. § 7107(c) (West 2002).  A transcript of the 
hearing is of record.  

For reasons indicated below, the appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify you if further action is required on your 
part.


REMAND

Based upon its review of the veteran's claims folders, the 
Board finds there is a further duty to assist the veteran 
with his claim herein.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

The veteran is seeking entitlement to service connection for 
sleep apnea.  He contends that this condition began after he 
returned from the Persian Gulf War in 1991.  Through his 
statements and testimony herein, the veteran alleged symptoms 
of fatigue, difficulty sleeping, and difficulty breathing 
which began during his military service.

A review of his service medical records do show some 
complaints of difficulty sleeping, shortness of breath and 
fatigue.  However, the medical evidence of record does not 
show a diagnosis of sleep apnea until December 2000, over 
four years after the veteran's final discharge from the 
service.

Based upon a review of the veteran's claims folder, the Board 
finds that an additional VA examination is necessary to 
determine the etiology of the veteran's current sleep apnea.

In view of the foregoing, the case is remanded for the 
following action:  
 
1.  The RO should ask the veteran to 
provide a list of the names and addresses 
of all doctors and medical care 
facilities who have examined or treated 
him for his sleep apnea during the course 
of this appeal.  The RO should then 
obtain copies of the related medical 
records.  

2.  The RO should have the veteran 
undergo the appropriate VA examination to 
determine the current existence and 
etiology of any sleep apnea.  The claims 
folder should be provided to and reviewed 
by the examiner, and any indicated 
studies or tests should be performed.  
After a thorough review of the veteran's 
claims file, including his inservice and 
post service medical records, the 
examining physician should express an 
opinion as to the following:  

Whether it is at least as likely as 
not that any current sleep apnea had 
its onset during service or 
otherwise resulted from the 
veteran's active duty military 
service, including his service in 
the Persian Gulf.

The examiner should provide rationale for 
any opinion reached.  

3.  Thereafter, the RO should review the 
veteran's claim for service connection 
for aleep apnea.  If the claim remains 
denied, the RO should provide the veteran 
and his representative with a 
supplemental statement of the case, and 
give them an opportunity to respond, 
before the case is returned to the Board.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

 
 
 
 


